Judge Whichard
dissenting.
“[T]he dominant purpose in construing a will is to ascertain and give effect to the testator’s intent.” Bank v. Carpenter, 280 N.C. 705, 707, 187 S.E. 2d 5, 7 (1972). That intent is determined by examining the entire will in light of all surrounding circumstances *80known to the testator. Wilson v. Church, 284 N.C. 284, 295, 200 S.E. 2d 769, 776 (1973). It is presumed that one who makes a will does not intend to die intestate as to any of his property. Ferguson v. Ferguson, 225 N.C. 375, 377, 35 S.E. 2d 231, 232 (1945). “Having undertaken to make a will at all, it is not consistent with sound reasoning that the testator would have left his estate dangling.” Coddington v. Stone, 217 N.C. 714, 720-21, 9 S.E. 2d 420, 424 (1940). When a will permits two interpretations, then, one resulting in complete testacy and the other only partial, the presumption favors complete testacy.
I believe the will does permit two interpretations, and that the interpretation which results in complete testacy should prevail. In Item Two the testator bequeathed his personal property to his wife and mother equally, and provided that in the event of the death of one the survivor would take such property in its entirety. He made no such provision with regard to his real property, thereby indicating a clear intent to limit his mother to the life estate therein which he expressly granted.
The testator provided for disposition of both real and personal property. Item Four stated that he devised and bequeathed “all of [his] property.” It is thus evident that he intended to dispose of his entire estate, not that some of it should pass by intestacy.
It is apparent that the draftsman failed to take account of the possibility that the testator’s wife would predecease his mother. It is equally evident, though, that the testator intended that the named nieces and nephew have the property after the death of both his wife and mother.
I vote to affirm.